   Case 2:20-cv-00541-JNP Document 16 Filed 09/10/21 PageID.78 FILED
                                                                Page 1 of 2
                                                         2021 SEP 10 AM 10:23
                                                               CLERK
                                                         U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 DIONE CECILE RICHARDSON,

                        Plaintiff,                    ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION AND
         v.                                                DISMISSING CASE

 JOSEPH FISHER, JEFF LAMB, BRIAN
 STALEY, WESTERN STATES and ROY
 TRAWICK,                                              Case No. 2:20-cv-00541-JNP-DBP

                        Defendants.                    District Judge Jill N. Parrish


       Magistrate Judge Dustin B. Pead issued a Report and Recommendation that the court

dismiss plaintiff Dione Cecile Richardson’s action for failure to state a claim. Judge Pead notified

Richardson that a failure to file a timely objection to his recommendation could waive any

objections to it. No objection was filed within the allotted time.

       Because no party objected to the Report and Recommendation, any argument that it was in

error has been waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

       Accordingly, the court ORDERS as follows:

       1. The Report and Recommendation, ECF No. 15, is ADOPTED IN FULL.

       2. The court DISMISSES this action WITH PREJUDICE.
Case 2:20-cv-00541-JNP Document 16 Filed 09/10/21 PageID.79 Page 2 of 2




   DATED September 10, 2021.

                                BY THE COURT:



                                ______________________________________
                                JILL N. PARRISH
                                United States District Judge




                                     2
